DEAN V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-04-561-CR





DARRELL DEAN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On March 23, 2005, the trial court reporter responsible for preparing the reporter’s record in this appeal informed us that Appellant had not made arrangements to pay for the reporter’s record.  On March 23, the trial court clerk informed us that Appellant had not made arrangements to pay for the clerk’s record.  Therefore, we notified Appellant on March 23, 2005 that we would dismiss his appeal for want of prosecution unless he made arrangements by April 7, 2005 to pay for the reporter’s record and clerk’s record and provided us with proof of payment.  
See 
Tex. R. App. P.
 37.3(b).  Appellant did not respond.  Accordingly, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P. 
37.3(b), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: May 19, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.